On Petition for Rehearing.
Hackney, C. J.
Counsel for appellee have supported their petition for a rehearing by an earnest and able brief, presenting again all of the questions con*661sidered originally and adding an attack upon the indictment.
Filed April 24, 1896.
Counsel expressly recognize the rule that a rehearing is never granted that points may be presented for the first time. Accepting, for the purpose of the attack, the court's conclusion that the motion of the appellee that judgment be not rendered against him, as a motion in arrest of judgment, it is insisted that the question of the sufficiency of the indictment to charge a public offense was made. It may well be doubted, we think, if that question is presented any more than that the grand jury had no authority or any other reason not stated in the motion. However, the attack made upon the indictment is that it insufficiently charges the persons to be defrauded and the persons whose money was sought to be obtained, and did not “negative the averments as to the alleged false representations.” The charge was that the appellee and others conspired, etc., “to defraud divers citizens of the county of Whitley, and the public generally,” and to fraudulently, etc., ‘ obtain from divers citizens of the county of Whitley by means of said false pretenses and misrepresentations,” which were then set out. While not passing upon the question, it may be well to note the cases of Woodworth v. State, 48 N. E. Rep. 933; Chandler v. State, 141 Ind. 106 ; Campton v. State, 140 Ind. 442; Nichols v. State, 127 Ind. 406, where it is held that mere defects or uncertainties in criminal pleading or the imperfect statement of an essential element of a public offense will not sustain a motion in arrest of judgment.
We have again investigated the questions originally presented, and find no reason to change our views expressed in the former opinion.
The petition is overruled.